DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-23 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 4, "theC-shaped vent" should read "the C-shaped vent".
Regarding claims 1, 9, 14, 15, 20, in the body of the limitation "the container" should read "each container".
Regarding claims 2-7, 10-14, 16-23, in the preamble of the limitation "The container" should read "The plurality of containers".
Regarding claims 21, 22, 23, "a base connected to a lid via a hinge" should read "the base connected to the lid via a hinge".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 13 and 18, “some force” is unclear and therefore indefinite. How much force is “some”? Examiner interprets “some force” as “a force” equivalent to any user’s hand in a form-fit in a usual level handling case.
Regarding claim 8, 13 and 18, “sufficiently strong” is unclear and therefore indefinite. What is the threshold? Is this a material limitation? Is this a user limitation? Examiner interprets “sufficiently strong” as a strong enough static coefficient aided by lid and base geometries and material choice to resist slipping in minor acute angles and typical impacts while stacked.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-13, 21 and 22 are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pat 6257434 issued to Lizzio (hereinafter “Lizzio”).
Regarding claim 1, Lizzio discloses a plurality of containers (Figure 5 containers) comprising: 
Fig 5 bottom container) and a second container (Fig 5 container above bottom container), wherein each container comprises 
  a base (lower half-shell 1)  and a lid (upper half-shell 2), wherein each container may be in 
  an open position or a closed position (Fig 5), wherein each container has 
  a top end (top end of 2) at its lid and a bottom end (bottom end of 1) at its base such that the top end is above the bottom end when the container is in the closed position; 
    wherein the base comprises a base sidewall (ridge 18), wherein the base sidewall extends to a base platform (bottom wall 3) at the bottom end of the container, wherein the base platform extends at least partially around a base stacking structure (ribs 7,8,9,10) that is vertically offset from the base platform; 
   wherein at least one vent portal (rib 9 is capable of performing venting, as detailed below) is positioned at the bottom end of the container; 
    wherein the lid comprises a lid sidewall (ridge 21), wherein the lid sidewall extends to a lid platform (wall 4) at the top end of the container, wherein the lid platform extends at least partially around a lid stacking structure (ribs 11,13) that is vertically offset from the lid platform; 
    wherein at least one vent (vent 14) is positioned in the lid platform; 
    wherein, when the containers are in the closed position (Fig 5 shows all containers in a closed position), the lid stacking structure (ribs 11,13) of the first container may be mated (13 of the lid with 10 of the base, col 3, line 36-41) with the base stacking structure (ribs 7,8,9,10) of the second container to Fig 5 all containers are arranged as stacked) with the vent portal of the second container over the vent of the first container (stacking means that any feature on the top second container is “over” the bottom first one); and wherein the vent and vent portal are configured such that, when the containers are in the closed position and in the stacked arrangement, the vent portal enables the vent to be in an open configuration (col 3, line 17) such that heat and/or moisture may be vented from the first container despite being stacked under the second container (While clearly shown by symmetry in Figure 2; col 3, line 36-41, states additionally that since 10 fits into 13 as evidenced by “the projections 10…fit into the recesses defined…by the ribs 13”, the other radially circular elements align so that rib 9 is over top of vent 14 in a stack configuration of Fig 5).

Regarding claim 2, Lizzio further teaches that the lid (upper half-shell 2) includes a number (vents 14, at least nine of them being visible in Fig 2) of vents, wherein the base (lower half-shell 1) includes a number (ribs 9 that align with 14, at least nine vent portals shown in Fig 2) of vent portals, and wherein the number of vents equals the number of vent portals.

Regarding claim 3, Lizzio further teaches that each vent (vent 14) of the first container (Fig 5 bottom container) is above one (Fig 5 one rib 9 that aligns with 14) of the vent portals of the first container when the first container is in the Fig 5) of the vent portals of the second container when the second container is in the closed position.

Regarding claim 4, Lizzio further teaches that the vent (vent 14) is a C-shaped vent (Fig 3, cut 15), wherein the C-shaped vent has a flap (portion of lid within cut line of 15) extending from a connecting portion (portion between two 15 cuts in Fig 3) that connects the flap with a surrounding region (Fig 3 shows the region around) of the lid platform (wall 4), wherein the flap is defined by a weakened line (Fig 4; partial die cut, col 2, line 42-44) in the lid platform when the vent is in a closed configuration (Fig 1 shows vent in a closed position).

Regarding claim 5, Lizzio further teaches that the base platform (bottom wall 3) comprises a plurality of base platform segments (annotated figure); and 
    wherein the vent portal (rib 9) is defined by a ceiling (peak surface of rib 9 recess) that is vertically offset from two (annotated figure) adjacent base platform segments and by walls (annotated figure) of the two adjacent base platform segments, 
  the walls define a neck (annotated figure) that transitions to a mouth (annotated figure), wherein the mouth is radially outward relative to the neck and has a wider width (annotated figure) relative to the neck.

    PNG
    media_image1.png
    488
    824
    media_image1.png
    Greyscale

Examiner-annotated Fig. 2 of Lizzio, with additional insets on the left.

Regarding claim 6, Lizzio further teaches that the stacking structure (ribs 7,8,9,10) of the base is a stacking recess (rib 9 is recessed from lid) and the stacking structure (ribs 11,13) of the lid is a stacking protrusion (fillets of rib 13 protrude from lid).

Regarding claim 7, Lizzio further teaches that the stacking structure (ribs 11,13) of the lid (upper half-shell 2) of the first container (Fig 5 bottom container) fits in a friction-fit configuration (Fig 5, 13 of the lid within 10 of the base, col 3, line 36-41) with a stacking structure (ribs 7,8,9,10) of the base (lower half-shell 1) of the second container (Fig 5 container above bottom container).

Regarding claim 8, Lizzio further teaches that the friction-fit configuration (Fig 5, 13 of the lid within 10 of the base) is sufficiently strong such that some force must be applied to separate the containers by hand (see rejection above).

Regarding claim 9, Lizzio discloses a plurality of containers (Fig 5, containers) comprising: 
  a first container (Fig 5, bottom container) and a second container (Fig 5, container above bottom container), wherein each container comprises 
  a base (lower half-shell 1) and a lid (upper half-shell 2), wherein each container may be in an open position or a closed position (Fig 5), 
    wherein each container has a top end (top end of 2) at its lid and a bottom end (bottom end of 1) at its base such that the top end is above the bottom end when the container is in the closed position; 
    wherein the base comprises a base sidewall (ridge 18), wherein the base sidewall extends to a plurality of base platform segments (annotated figure of claim 5) at the bottom end of the container, 
    wherein the base platform segments extending at least partially around a base stacking recess (ribs 7,8,9,10) that is vertically offset from the base platform segments; wherein a plurality of vent portals (ribs 9) are positioned in the base; 
    wherein each vent portal is defined by a ceiling (peak surface of rib 9 recess) that is vertically offset from two (annotated figure of claim 5) adjacent base platform segments and by walls (annotated figure of claim 5) of the two adjacent base platform segments, wherein the walls define a neck (annotated figure of claim 5) that transitions to a mouth (annotated figure of claim 5), wherein the mouth is radially outward relative to the neck and has a wider width relative (annotated figure of claim 5) to the neck; 
    wherein the lid comprises a lid sidewall (ridge 21), wherein the lid sidewall extends to a lid platform (wall 4) at the top end of the container, wherein the lid platform extending at least partially around a lid stacking structure (ribs 11,13) that is vertically offset from the lid platform; wherein a plurality of C-shaped vents (Fig 3, cuts 15) are positioned in the lid platform, wherein each C-shaped vent has a flap (portion of lid within cut line of 15) extending from a connecting portion (portion between two 15 cuts in Fig 3) that connects the flap with a surrounding region (Fig 3 shows the region around) of the lid platform, wherein the flap is defined by a weakened line (Fig 4; partial die cut, col 2, line 42-44) in the lid platform when the vent is in a closed configuration (Fig 1 shows vent in a closed condition); 
    wherein, when the containers are in the closed position (Fig 5 shows all containers in a closed position), the lid stacking structure (ribs 11,13) of the first container may be mated (13 of the lid with 10 of the base, col 3, line 36-41) with the base stacking structure (ribs 7,8,9,10) of the second container to permit the second container to be stacked on the first container in a stacked arrangement (Fig 5 all containers are arranged as stacked) with the vent portal of the second container over the vent of the first container (stacking means that any feature on the top second container is “over” the bottom first one); and 
col 3, line 17) such that heat and/or moisture may be vented from the first container despite being stacked under the second container (While clearly shown by symmetry in Figure 2; col 3, line 36-41, states additionally that since 10 fits into 13 as evidenced by “the projections 10…fit into the recesses defined…by the ribs 13”, the other radially circular elements align so that rib 9 is over top of vent 14 in a stack configuration of Fig 5).

Regarding claim 10, Lizzio further teaches that the container of claim 9, wherein the number of C-shaped vents (Fig 3, cuts 15) equals (Fig 3 shows two C-shape vents 15 per vent 14 making at least eighteen as shown in Figure 2, which equals the number of at least eighteen portal ribs 9 also shown in Figure 2) the number of vent portals (ribs 9).

Regarding claim 11, Lizzio further teaches that the container of claim 10, wherein each C-shaped vent (vent 14) of the first container is directly above (see examiner annotated Figure 3) one of the vent portals of the first container when the first container is in a closed position (Fig 5); and wherein each C-shaped vent of the second container is directly above one (Fig 5 one rib 9 that aligns with 14) of the vent portals of the second container when the second container is in a closed position (Fig 5).

Regarding claim 12, Lizzio further teaches that the container of claim 9, wherein the stacking protrusion (fillets of rib 13 protrude from lid) of the lid of the first container (Fig 5 bottom container) fits in a friction-fit configuration (Fig 5, 13 of the lid within 10 of the base) within a stacking recess (10) of the base of the second container.

Regarding claim 13, Lizzio further teaches that the container of claim 12, wherein the friction-fit configuration (13 of the lid within 10 of the base) is sufficiently strong such that some force must be applied to separate the containers by hand (see rejection above).

Regarding claim 20, Lizzio further teaches that the container of claim 1, wherein each container comprises a base (lower half-shell 1) connected to a lid (upper half-shell 2) via a hinge (hinge 23).

Regarding claim 21, Lizzio further teaches that the container of claim 9, wherein each container comprises a base (lower half-shell 1) connected to a lid (upper half-shell 2) via a hinge (hinge 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lizzio in view of US Pat 4375862 issued to Kurinsky et al. (hereinafter “Kurinsky”).
Regarding claim 14, Lizzio further discloses that the mouth (annotated figure of claim 5) of each vent portal (ribs 9) transitions to a base corner (Fig 2, corner of 9 at sidewall), which transitions to the base sidewall (ridge 18); and wherein a lid corner (corner of 21 and 6) in the lid sidewall (ridge 21) is below each C-shaped vent when the container is in the closed position (Fig 5). 

but lacks vent portals that transition to a base chamfered corner, which transitions to the base sidewall; and a lid chamfered corner in the lid sidewall. Kurinsky, however, teaches containers similar to Lizzio’s (Fig. 1, “circular container” in Abstract), having multiple vent portals wherein each vent portal (Fig 2, notch 16) transitions to a base chamfered corner (rim flat 15), which transitions to a base sidewall; and a lid chamfered corner (handle 26) in a lid sidewall (side wall 22).  Kurinsky further discloses that the purpose of a base col 2, line 66) via frictional engagement (col 3, line 11) by hand (col 3, line 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vent portals and lid of Lizzio with base chamfers and lid chamfers as taught by Kurinsky in order to advantageously allow a user of the modified container to perform a lid locking operation easily and effortlessly by hand.


Claims 15-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 6644494 issued to Hayes et al. (hereinafter “Hayes”) in view of US Pat 9474420 issued to Oakes et al. (hereinafter “Oakes”) in further view of US Pat 8613368 issued to Nordland et al. (hereinafter “Nordland”).
Regarding claim 15, Hayes as modified above discloses a plurality of containers (Fig 3) comprising: 
   a first container (bottom container) and a second container (top container), 
    wherein each container comprises a base (Fig 1, basket 110) and a lid (lid 120), 
    wherein each container may be in an open position or a closed position (Fig 1), wherein each container has a top end (End of 120) at its lid and a bottom end (End of 110) at its base such that the top end is above the bottom end when the container is in the closed position; 
140,150,160,170), wherein the base sidewall extends to four base platform segments (four regions 260,270,280,290) at the bottom end of the container, wherein the base platform segments extending at least partially around a base stacking recess (examiner annotated Hayes figure 3), wherein the base stacking recess has a base face (examiner annotated Hayes figure 3) that is vertically offset from the base platform segments; 
     wherein the bottom end of the container has a rectangular shape (Fig 1 bottom rectangular shape) with corners, 

    wherein the lid comprises a lid sidewall (rim 242), wherein the lid sidewall extends to a lid platform (flat surface of rim 242) at the top end of the container, wherein the lid platform extends at least partially around a lid stacking protrusion (raised corners of 242), which is vertically offset from the lid platform; 
      wherein the top end of the container has a rectangular shape (Fig 1 top rectangular shape) with corners, 
    wherein the lid has four C-shaped vents (C shape of four vents of the 244 plurality; see also examiner annotated figure 2 of Hayes in claim 17), wherein each C-shaped vent is at a corner (one of four corners of 120) of the top end of the container; 

    wherein, when the containers are in a closed position (examiner annotated Hayes figure 3), the lid stacking protrusion of the first container may be mated 
    wherein the vent and vent portal are configured such that, when the containers are in the stacked arrangement, the vent portal enables the vent to be in an open configuration (examiner annotated Hayes figure 3) such that heat and/or moisture may be vented from the first container despite being stacked under the second container (the detailed configuration necessarily has the capability of venting moisture and/or heat, as recited) .

but lacks specifics regarding the number and specific location of the vent portals or configuration of vent portal’s walls. 
Oakes, however, teaches a snack container (Fig 2) similar to Hayes’, the container having a base wherein the base has four vent portals (four portions of 44,46,48,50), wherein each vent portal is at a corner of the bottom end (each chamfered corner on the bottom of the base 44,46,48,50) of the container; wherein each vent portal is defined by a ceiling (wall surface of chamfer) that is vertically offset from two adjacent base platform segments (ridges 64) and by walls (examiner annotated Oakes figure 2) of the two adjacent base platform segments, wherein the walls define a neck (examiner annotated Oakes figure 2) that transitions to a mouth (examiner annotated Oakes figure 2), wherein the neck extends from a base face (face of 14) and the neck has a narrower width (examiner annotated Oakes figure 2) relative to the mouth.  The purpose of Oakes’ base vent portals at the four corners is to better withstand typical impact col 9, line 53-55). 
It would have been obvious to one of ordinary skill in the art, having before them the teachings of Hayes and Oakes before the effective filing date of the claimed invention, to have modified the four corners of Hayes with vaunted vent portals as taught by Oakes. A person of ordinary skill in the art would have appreciated the advantage of such modification, because the modified container would be advantageously better at withstanding a typical impact.

    PNG
    media_image2.png
    276
    636
    media_image2.png
    Greyscale


The plurality of containers of Hayes/Oakes above, further lacks specifics on a flap for a vent and its configuration. 
Nordland, however, teaches a food container similar to Hayes/Oakes with a lid with C-shaped vents wherein each C-shaped vent (Fig 1, four of 30) has a flap (Fig 1, area where user places fingertip) extending from a connecting portion (connecting portion of 30 to 24) that connects the flap with the surrounding region of the lid platform, wherein the flap is defined by a weakened line (score line of 30, col 3, line 64) in a lid platform (24) when the vent is in a closed configuration (Fig 1). The purpose of closed vent flaps on vents is to function as a protective barrier to stop dust from entering the container (col 3, lines 50,51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the C shape vents of Hayes/Oakes container with a score lined flap as taught by Nordland in order to advantageously protect food inside the container from dust.

    PNG
    media_image3.png
    465
    632
    media_image3.png
    Greyscale


Regarding claim 16, Hayes further teaches that the lid stacking protrusion (Fig 1, raised corners of 242) has a rectangular shape (rectangular perimeter shape from the lid) with rounded corners (all raised corners are rounded).

Regarding claim 17, Hayes further teaches that each C-shaped vent (Hayes, C shape of four vents of the 244 plurality; see also examiner annotated figure 2 of Hayes) of the first container (Hayes, bottom container) is directly above (examiner annotated figure 2 of Hayes) one of the vent portals (Oakes, four portions of 44,46,48,50) of the first container when the first container is in a closed position (examiner annotated figure 2 of Hayes); and wherein each C-shaped vent of the second container (Hayes, top container) is directly above one of the vent portals of the second container when the second container is in a closed position (examiner annotated figure 2 of Hayes).

    PNG
    media_image4.png
    591
    850
    media_image4.png
    Greyscale


Regarding claim 18, Hayes further teaches that the stacking protrusion of the lid of the first container fits in a friction-fit configuration (examiner annotated Hayes figure 3 of claim 15) with a stacking recess (examiner annotated Hayes figure 3 of claim 15) of the base of the second container that is sufficiently strong such that some force must be applied to separate the containers by hand.

Regarding claim 19, Hayes further teaches that each corner is a rounded corner (Fig 1, all claimed corners are rounded).

Regarding claim 20, Hayes further teaches that the mouth (examiner annotated Oakes figure 2 of claim 15) of each vent portal (Oakes, four portions of 44,46,48,50) transitions to a base corner (limitation “a corner of the bottom end” from claim 15; cited by Oakes, each chamfered corner on the bottom of the base 44,46,48,50), which transitions to the base sidewall (Hayes, 140,150,160,170); and 
    wherein a lid chamfered corner (Hayes, chamfer of raised corner of rim 242) in the lid sidewall (Hayes, rim 242) is below each C-shaped vent (Hayes, C shape of four vents of the 244 plurality; see also examiner annotated figure 2 of Hayes) when the container is in the closed position (Hayes, Fig 3).

but lacks a base chamfered corner. Oakes, however, teaches a snack container similar to Hayes’ having a base with four corners wherein each corner is a base chamfered see Oakes’ teaching in claim 15 for each of four base chamfered corners 44,46,48,50). 
Regarding claim 23, Hayes further teaches that each container comprises a base (Fig 1, basket 110) connected to a lid (lid 120) via a hinge (Fig 4B, hinge 185).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                     
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731